UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1522



ARTHUR E. MARCINKOWSKY, a West Virginia Resident,

                                              Plaintiff - Appellant,

          versus


UNION CARBIDE CORPORATION, a New York Corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Dis-
trict Judge. (CA-96-2092-2)


Submitted:   July 22, 1999                 Decided:    July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur E. Marcinkowsky, Appellant Pro Se.     Roger Allen Wolfe,
Kelley Lyn Mount, JACKSON & KELLY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Arthur Marcinkowsky appeals the district court’s order award-

ing his former employer, Union Carbide Corporation, summary judg-

ment       on    his   claim   that   Union   Carbide   breached   a   contractual

obligation to give him a check for the sum of $100,000.                 He further

appeals the district court order entering judgment in favor of

Union Carbide on his claims that Union Carbide breached its con-

tractual obligations to post a notice and to report layoffs and

reductions in force.             We have reviewed the claims Marcinkowsky

raises on appeal along with the record and the district court’s

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Marcinkowsky v. Union Carbide

Corp., No. CA-96-2092-2 (S.D.W. Va. Dec. 31, 1997 & Mar. 31,

1999*).         We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




       *
       Although the district court’s order is marked as “entered”
on March 30, 1999, the district court’s records show that it was
entered on the docket on March 31, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket that we take as the effective
date of the district court’s decision. Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                              2